United States Court of Appeals
                      For the First Circuit


No. 04-1792

                      CLARA ESTADES-NEGRONI,

                      Plaintiff, Appellant,

                                v.

   CPC HOSPITAL SAN JUAN CAPESTRANO; DR. LUIS E. CANEPA, IN HIS
    PERSONAL CAPACITY AND AS MEDICAL DIRECTOR OF FIRST OPTION
CORPORATION PUERTO RICO, A/K/A OPTIONS PUERTO RICO; FIRST OPTION
 CORPORATION PUERTO RICO, A/K/A OPTIONS PUERTO RICO; DR. DOMINGO
     CORDERO; DR. BOGART ESPARZA; DR. VILMA PAGAN; DR. MANUEL
                  RODRIGUEZ; DR. FELIX MALDONADO,

                      Defendants, Appellees,

     JOHN DOE 99CV1469; JANE DOE 99CV1469; JIM ROE 99CV1469,

                           Defendants.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. José Antonio Fusté, U.S. District Judge]


                              Before

                        Selya, Circuit Judge,
                   Stahl, Senior Circuit Judge,
                     and Lynch, Circuit Judge.



     Manuel San Juan-DeMartino, with whom Law Offices of Manuel San
Juan, was on brief for appellant.
     Pedro J. Varela-Fernandez, with whom Reinaldo Calderon Jimenez
and Law Office of Jose A. Masini Soler, were on brief for appellee
CPC Hospital.
     Pedro R. Pierluisi, with whom Edna E. Perez Roman and O'Neill
& Borges, were on brief for appellee First Option.
     Ana Maria Otero and Otero & Lopez, L.L.P. were on brief for
appellees Bogart Esparza, Vilma Pagan, Manuel Rodriguez, and Felix
Maldonado.
     Charles de Mier-LeBlanc and De Corral & DeMier were on brief
for appellee Luis E. Canepa.



                          May 31, 2005
           STAHL, Senior Circuit Judge.         Appellant Clara Estades-

Negroni ("Estades") brought this action in the United States

District Court for the District of Puerto Rico against CPC Hospital

San Juan Capestrano ("CPC Hospital"), a private hospital, First

Option    Corporation    Puerto    Rico    ("First   Option"),    a   private

healthcare   services    provider,    and    several   private    physicians

(collectively, "Appellees") after she was involuntarily committed

to CPC Hospital.    In her complaint, Estades alleged that Appellees

were liable under 42 U.S.C. §§ 1983 and 1988 for violating her

rights under the United States Constitution in connection with her

commitment. Estades also asserted that Appellees were liable under

the Constitution and laws of Puerto Rico.              Appellees moved the

district court to dismiss the federal claims pursuant to Federal

Rule of Civil Procedure 12(b)(6)1 on the ground that they are not

state actors and, therefore, are not subject to suit under § 1983.2

The   district   court   granted    the    motion,   declined    to   exercise

supplemental jurisdiction over the remaining state law claims, and

then dismissed the action.           Estades now seeks review of the

district court's finding that Appellees are not state actors and

the resulting dismissal of her action.          We affirm.




      1
      Rule 12(b)(6) provides for dismissal if there is a "failure
to state a claim upon which relief can be granted."
      2
      Estades' § 1988 claim is entirely dependent on the viability
of her § 1983 claim.

                                     -3-
                            I.    Background

            We recount and, for purposes of this appeal, accept as

true the allegations in Estades' complaint.3         See Rockwell v. Cape

Cod Hosp., 26 F.3d 254, 255 (1st Cir. 1994).

           In September 1996, Estades sought and began to receive

psychiatric treatment from Doctor Luis E. Canepa ("Canepa"), an

employee and director of First Option, at the facilities of First

Option.    Her treatment was provided pursuant to the Puerto Rico

Health Reform Plan (the "Plan"), which was enacted to ensure that

medically indigent residents of Puerto Rico receive quality medical

care.    See 24 P.R. Laws Ann. § 7001.

           In accordance with the Plan, the Puerto Rico Health

Insurance Administration (the "Administration"), an instrumentality

of the government of Puerto Rico, was created to implement a health

insurance system for the medically indigent.             See id. §§ 7003-04.

As a means to fulfill its primary purpose, the Administration was

given the authority to contract with private health insurance

carriers   to   arrange   for    the    provision   of    medical   care   to



     3
      Estades originally filed her complaint on April 30, 1999, but
she filed an amended complaint on September 10, 1999.           The
allegations are taken from the amended complaint.        There are
several instances where the complaint references, both directly and
indirectly, statutes of Puerto Rico.       In those instances, we
consider, and cite to, those statutes. See Rodi v. S. New Eng.
Sch. of Law, 389 F.3d 5, 12 (1st Cir. 2004) ("In ruling on whether
a plaintiff has stated an actionable claim, an inquiring court . .
. must consider the complaint . . . and other materials fairly
incorporated within it.").

                                       -4-
indigents.4   See id. § 7026.     The carriers were then to hire

medical professionals, and it was these professionals who were to

provide the care.    Acting under the Plan, the Administration

contracted with Triple S, a private health insurance carrier, and

Triple S, in turn, contracted with First Option and Canepa.5

          Between September 1996 and April 1997, Canepa treated

Estades on a regular basis.     He diagnosed her as suffering from

depression and prescribed for her a variety of medications.     In

April 1997, Estades' mental health worsened and Canepa began

discussing her condition with her son, Leonardo Velazquez Estades

("Velazquez").

          On May 4, 1997, after consulting with Canepa, Velazquez

brought Estades to CPC Hospital, rather than to his house, where

Estades thought that he was taking her.      Upon arriving at CPC

Hospital, Estades expressed a desire to leave.    However, she was

forcibly restrained, injected with medication, and placed in a


     4
      The responsibilities of the Administration are carried out by
its board of directors, which consists of seven individuals. See
24 P.R. Laws Ann. §§ 7004-05. The complaint alleges that Canepa
was "the Administrator of the Plan's mental health services
network." Neither the complaint nor the parties' briefs expand on
the responsibilities that Canepa would have had as "Administrator
of the Plan's mental health services network." In any event, the
complaint does not allege that Canepa was one of the members of the
Administration's board of directors, and therefore, we assume that
he was not.
     5
      Because the complaint alleges that Triple S contracted with
both First Option and Canepa, we assume that it did. See Rockwell,
26 F.3d at 255. However, we doubt that Triple S was in a direct
contractual relationship with Canepa, an employee of First Option.

                                -5-
secluded room.        That same day, Canepa sent a letter to CPC Hospital

in which he assured the Hospital that it would soon receive written

authorization for Estades' commitment.

            Velazquez, acting pursuant to Puerto Rico Law 116 ("Law

116"), 24 P.R. Laws Ann. § 6001 et seq., then filed a petition with

the Court of First Instance for San Juan, Puerto Rico, the local

trial court, requesting that it authorize Estades' involuntary

hospitalization.        See id. § 6002.        In Puerto Rico, an individual

can be involuntarily committed only pursuant to a court order. See

id. § 6004.      One or more Appellees also filed documents with the

Court of First Instance in support of Velazquez's petition.               See

id. § 6003.

            Estades remained involuntarily committed at CPC Hospital

for a period of nineteen days.6          During that time, she alleges that

she   was   secluded     from   other    patients,   physically    restrained,

injected with medication against her will, physically assaulted by

an    employee   of    CPC   Hospital,    and   physically   and   emotionally

mistreated by other Hospital employees. At the end of the nineteen

days, and as a condition of her discharge, Estades claims that she

was coerced into agreeing that her commitment had been voluntary.




       6
      We assume that the Court of First Instance granted
Velazquez's petition. However, the complaint is silent on this
topic.    Nevertheless, whether the Court of First Instance
ultimately granted the petition does not affect our inquiry into
whether Appellees are subject to suit under § 1983.

                                         -6-
             Following her discharge, Estades brought this action

against First Option, Canepa, CPC Hospital, and a number of private

physicians who had interacted with her during her hospitalization.

In the complaint, Estades asserted federal and state causes of

action, including a § 1983 claim, against each Appellee.           The

federal counts were dependent on the viability of the § 1983 claim.

On Appellees' motion, the district court dismissed the federal

counts, based on its finding that Estades had failed to allege

sufficient facts to establish that Appellees were state actors and,

thus, subject to suit under § 1983.     The district court determined

that Estades could not show state action under any of the following

three tests we have employed to decide whether a private party

should be treated as a state actor:     the state compulsion test, the

nexus/joint action test, and the public function test.            Then,

acting pursuant to 28 U.S.C. § 1367(c)(3),7 the district court

refused to exercise supplemental jurisdiction over the remaining

state law claims and, consequently, dismissed the entire action.8

             Estades appeals the dismissal of her § 1983 claim and the

resulting dismissal of her § 1988 claim and state law claims.        Of

course, if the § 1983 claim was subject to dismissal, then the



     7
      Section 1367(c) provides that a "district court[] may decline
to exercise supplemental jurisdiction over a claim . . . if . . .
(3) [it] has dismissed all claims over which it has original
jurisdiction . . . ."
     8
         The state law claims were dismissed without prejudice.

                                  -7-
district court had the authority to dismiss the § 1988 claim, as

well as the state law claims.       See § 1367(c)(3).   Therefore, we

must decide whether the district court erred in dismissing the §

1983 claim.

                            II.   Discussion

          We review the district court's dismissal of Estades' §

1983 claim de novo.   Rockwell, 26 F.3d at 255.

          Section 1983 "provides a remedy for deprivations of

rights secured by the Constitution and laws of the United States

when that deprivation takes place 'under color of any statute,

ordinance, regulation, custom, or usage, of any State . . . .'"

Lugar v. Edmondson Oil Co., 457 U.S. 922, 924 (1982) (quoting §

1983).   Therefore, a plaintiff claiming a § 1983 violation must

allege that a person or persons acting under color of state law9

deprived him of a federal constitutional or statutory right.      See

Rockwell, 26 F.3d at 256.    If the plaintiff fails to allege facts

sufficient to establish either the deprivation of a federal right

or that the defendant or defendants acted under color of state law,

then the § 1983 claim is subject to dismissal.

          Here, there is no dispute that Estades, in asserting that

she was involuntarily committed, alleged the deprivation of a


     9
      "For the purposes of section 1983, Puerto Rico enjoys the
functional equivalent of statehood, and thus the term state law
includes Puerto Rico law."    Barrios-Velazquez v. Asociacion de
Empleados del Estado Libre Asociado de Puerto Rico, 84 F.3d 487,
491 n.2 (1st Cir. 1996) (internal quotation marks omitted).

                                   -8-
federal right.     See, e.g., Harvey v. Harvey, 949 F.2d 1127, 1130

(11th Cir. 1992) (holding that an individual who is involuntarily

committed is deprived of his constitutional right to liberty). The

disagreement is over whether she alleged facts sufficient to

establish that Appellees, private individuals and entities, acted

under color of state law when they participated in her involuntary

commitment.   For Appellees to have acted under color of state law,

their actions must be "fairly attributable to the State."        Lugar,

457 U.S. at 937.    In other words, it must be fair to characterize

them as state actors.    See id.10

          It is "[o]nly in rare circumstances" that private parties

can be viewed as state actors.       Harvey, 949 F.2d at 1130.   We have

employed the following three tests to determine whether a private



     10
      In Lugar, 457 U.S. at 937, the Supreme Court articulated a
two-part test that must be satisfied before it can be said that
"the conduct allegedly causing the deprivation of a federal right
[is] fairly attributable to the State":
     First, the deprivation must be caused by the exercise of
     some right or privilege created by the State or by a rule
     of conduct imposed by the State or by a person for whom
     the State is responsible. . . . [And, s]econd, the party
     charged with the deprivation must be a person who may
     fairly be said to be a state actor.
Although the two parts of the test merge "when the claim of a
constitutional deprivation is directed against a party whose
official character is such as to lend the weight of the State to
his decisions," they "diverge when the constitutional claim is
directed against a party without such apparent authority, i.e.,
against a private party." Id. Hence, the two parts of the test
diverge in this case.     Nonetheless, in her complaint, Estades
alleged facts sufficient to satisfy the first part of the test--she
alleged that Appellees acted pursuant to Law 116, a state statute.
Consequently, our focus is on the second part of the test.

                                 -9-
party fairly can be characterized as a state actor:                the state

compulsion test, the nexus/joint action test, and the public

function   test.      Rockwell,   26   F.3d    at    257;   see   Perkins   v.

Londonderry Basketball Club, 196 F.3d 13, 18-21 (1st Cir. 1999).

The district court considered each of these tests on the assumption

that, were any of them met, the state action requirement would be

satisfied.    The parties accepted this approach, and therefore, we

follow it as well.

           Under the state compulsion test, a private party is

fairly characterized as a state actor when the state "has exercised

coercive power or has provided such significant encouragement,

either overt or covert, that the [challenged conduct] must in law

be deemed to be that of the State."           Blum v. Yaretsky, 457 U.S.

991, 1004 (1982).       The nexus/joint action test provides that a

private party can be held to be a state actor where an examination

of the totality of the circumstances reveals that the state has "so

far insinuated itself into a position of interdependence with the

[private party] that it was a joint participant in [the challenged

activity]."    Bass v. Parkwood Hosp., 180 F.3d 234, 242 (5th Cir.

1999) (internal quotation marks omitted) (first alteration in

original); see Perkins, 196 F.3d at 21.             And, in accordance with

the public function test, a private party is viewed as a state

actor if     the   plaintiff   establishes    that,    in   engaging   in   the

challenged conduct, the private party performed a public function


                                   -10-
that has been "traditionally the exclusive prerogative of the

State." Blum, 457 U.S. at 1005 (internal quotation marks omitted).

          We now address whether Estades' complaint alleged facts

sufficient to support a finding that Appellees are fairly regarded

as state actors under any of the above tests.11     We recognize that

"[u]nder any formula . . . , the [determination as to] whether

private conduct is fairly attributable to the state must be [made]

based on the circumstances of each case."      Bass, 180 F.3d at 242.

A.        State Compulsion Test

          Here, there can be no finding of state action under the

state compulsion test, as Estades failed to allege facts that would

support a finding that the state coerced or encouraged Appellees to

pursue or otherwise participate in her involuntary commitment.     To

be sure, Estades alleged that Appellees acted in accordance with

the procedures outlined in the state statutory scheme established

to govern involuntary commitment.      See 24 P.R. Laws Ann. § 6001 et

seq. However, that scheme does not compel or encourage involuntary

commitment.12   Rather, it merely provides a mechanism through which


     11
      Although Estades did not clearly articulate an argument under
the state compulsion test on appeal, Appellees addressed the issue
and, for the sake of completeness, so do we.
     12
      Although 24 P.R. Laws Ann. § 6001 provides that "[e]very
person over 18 years of age who is subject to involuntary admission
and immediate hospitalization must be admitted to a mental health
facility according to the provisions of this code" (emphasis
added), a review of the entire commitment scheme reveals that it
gives considerable discretion to private parties. Before a court
can order involuntary commitment, it must be presented with a

                                -11-
private parties can, in their discretion, pursue such commitment.

Thus, that allegation does not support a finding of state action.

See Barrios-Velazquez v. Asociacion de Empleados del Estado Libre

Asociado de Puerto Rico, 84 F.3d 487, 493 (1st Cir. 1996); see also

Harvey, 949 F.2d at 1131 ("[Appellant] cannot seriously allege that

the relevant provisions of the [statutory scheme] were enacted

because the state wants to encourage commitments . . . ." (internal

quotation marks omitted)).    Estades also alleged that a state

instrumentality was charged with implementing the health insurance

system under which Appellees acted and that a state court was

involved in her commitment.   Still, she did not allege that the

instrumentality or court coerced or encouraged Appellees to act in

connection with her commitment.   Therefore, those allegations also

fail to support a finding of state action.




petition for such commitment by "any person 18 years old or over,"
id. § 6002(a), and a certificate from a psychiatrist indicating
that the individual in question "is subject to . . . and needs . .
. admission," id. § 6003. Significantly, even "[w]hen a person is
subject to involuntary admission and in such a condition that
immediate hospitalization is necessary," the scheme merely provides
that "any person 18 years old or over may file [the required]
petition in court." Id. § 6002(a) (emphasis added). Moreover, the
scheme does not coerce or encourage psychiatrists to issue the
aforementioned certificates or hospitals (or their employees) to
pursue or otherwise participate in an involuntary commitment. Cf.
S.P. v. City of Takoma Park, 134 F.3d 260, 268 (4th Cir. 1998) ("We
conclude . . . that the statutory scheme, when viewed as a whole,
is more permissive than mandatory, and that it grants private
physicians complete medical discretion in determining whether an
individual should be involuntarily committed.").

                               -12-
B.        Nexus/Joint Action Test

          Further, Estades has failed to plead sufficient facts to

justify a finding of state action under the nexus/joint action

test.   The complaint simply does not indicate that the state "so

far insinuated itself into a position of interdependence with

[Appellees] that it [should be considered] a joint participant in"

their actions pertaining to the involuntary commitment in question.

Bass, 180 F.3d at 242 (internal quotation marks omitted) (first

alteration in original).         The complaint does allege that:            state

statutes provide the mechanism for involuntary commitment; the

state extensively regulates such commitment; Appellees received

money   derived     from   the    state;    and   Appellees    sought   court

authorization for Estades' commitment. However, even if true, none

of that would justify a finding that Appellees are state actors.

See, e.g., id. at 243 ("The fact that the defendants . . . invoked

the assistance of the courts . . . is not sufficient to show a

nexus or joint effort between the defendants and the state.");

Rockwell, 26 F.3d at 258 ("[G]overnment regulation, even extensive

regulation,   and    the   receipt    of    [public]   funds    .   .   .    are

insufficient to [satisfy the nexus/joint action test]."); Spencer

v. Lee, 864 F.2d 1376, 1381 (7th Cir. 1989) (finding that a private

party is not transformed into a state actor merely because the

private party acted pursuant to a state statute).




                                     -13-
            Moreover, the complaint does not allege that the state

was in any way, much less intimately, involved in the initial

decision to pursue involuntary commitment,13 or in later decisions

concerning the treatment Estades allegedly received while she was

committed.     See Perkins, 196 F.3d at 21 (finding significant "the

extent to which the private entity is (or is not) independent in

the conduct of its day-to-day affairs); cf. Jensen v. Lane County,

222 F.3d 570, 575 (9th Cir. 2000) ("The record is clear that

[defendant] and the County through its employees have undertaken a

complex and deeply intertwined process of evaluating and detaining

individuals who are believed to be mentally ill . . . .          County

employees     initiate   the   evaluation   process   [and]   there   is

significant consultation . . . among . . . [private] psychiatrists

and county . . . workers . . . .").      On the facts alleged, we fail

to see how Estades could show that a relationship existed between

Appellees and the state that would justify a finding of state

action under this test.

             In her appellate brief, seemingly in an effort to augment

her nexus/joint action argument, Estades asserts that because

Appellees "were employed by the [state]" to provide psychiatric

treatment pursuant to the Plan, they are properly characterized as

state actors.    To support her assertion, she cites West v. Atkins,


     13
      It asserts that Estades' son, after consulting with Canepa,
petitioned a court to authorize her commitment, and that one or
more Appellees filed documents in support of the petition.

                                  -14-
487 U.S. 42 (1988), a case in which the Supreme Court held that a

private physician under contract with the state to provide medical

care to prison inmates was a state actor.   However, her complaint

cannot fairly be read to allege that any Appellee was employed by,

or otherwise bound to, the state.14   Therefore, Estades' reliance

on West is misplaced, see Ellison v. Garbarino, 48 F.3d 192, 197

(6th Cir. 1995) ("[T]he West case does not govern [because] . . .

[t]he present defendants are in no way contractually bound to the

state."),15 and her employment argument fails.


     14
       In a single sentence, the complaint states: "As participants
in the . . . Plan, [Appellees] were contracted by" the state. But,
neither that statement nor the assertion in Estades' brief that
Appellees "were employed by the [state]" can be squared with the
facts alleged or statutes fairly referenced in the complaint. As
we have stated, the complaint alleges that an instrumentality of
the state, the Administration, acting in accordance with the Plan,
contracted with a private health insurance carrier, Triple S,
which, in turn, contracted with First Option and Canepa. A review
of the statute governing the Administration's ability to enter into
contracts reveals that the administration is only authorized to
contract with "insurers licensed to do health insurance business in
Puerto Rico."    24 P.R. Laws Ann. § 7026.      Thus, the complaint
alleges, and the statutes referenced therein confirm, that it was
only to Triple S, and not to the state, that First Option and
Canepa were bound. Moreover, the complaint does not allege any
facts that support the assertion that CPC Hospital or its employees
were employed by the state (or, for that matter, Triple S). See
Rodi v. S. New Eng. Sch. of Law, 389 F.3d 5, 10 (1st Cir. 2004) (In
reviewing a complaint in an appeal from a grant of a motion to
dismiss, "[w]e ignore . . . bald assertions . . . [and]
unsubstantiated conclusions . . . ." (internal quotation marks
omitted)).
     15
      In addition, West is distinguishable from the case at hand
because in West, the defendant-physician's actions took place
within a state-run prison hospital and the plaintiff-prisoner was
precluded by state law from seeking treatment from a physician of
his own choosing. 487 U.S. at 43-44. Here, however, the actions

                               -15-
              Moreover, Estades, citing Lugar, 457 U.S. at 941, claims

that Appellees should be regarded as state actors "because they

relied      upon   an   unconstitutional    state   statut[ory   scheme]   to

involuntarily hospitalize" her.        But, Lugar makes clear that even

though "the procedural scheme created by [a] statute . . . is the

product of state action,"        id., a private party normally does not

become a state actor merely by invoking it.              See id. at 939 n.21

("[W]e do not hold today that a private party's mere invocation of

state    legal      procedures   constitutes     joint    participation    or

conspiracy with state officials satisfying the § 1983 requirement

of action under color of law.        The holding today . . . is limited

to the particular context of prejudgment attachment." (internal

quotation marks and citation omitted)); see also Spencer, 864 F.2d

at 1381 ("The statutes authorizing . . . private activities may or

may   not    be    constitutional;   the    activities    themselves   remain

private." (internal citations omitted)).

C.            Public Function Test

              Having found no state action under the above two tests,

we turn to the last of the three tests:         the public function test.

As has been said, there can be state action under this test only if

Appellees performed a public function that was "traditionally the




in question occurred within a private hospital and, in theory,
Estades was free to seek treatment from physicians other than those
associated with the Plan.

                                     -16-
exclusive prerogative of the State."         Blum, 457 U.S. at 1005.16    In

her complaint, and on appeal, Estades makes two public function

arguments:        first, she alleges that Appellees, "in causing [her]

involuntary commitment," performed a public function; and, second,

she asserts that Appellees "performed the public function of

providing    free     medical   and   psychiatric   services   to   indigent"

persons.     We now address the two arguments, beginning with the

involuntary commitment argument.

             1.    Involuntary Commitment

             There can be no finding of state action under the public

function test in connection with Estades' involuntary commitment.

This is because involuntary commitment is not a function that is or

has been reserved exclusively to the state in Puerto Rico, and

therefore, Appellees, in pursuing or otherwise participating in

Estades' commitment, could not have performed a public function

within the meaning of this test.         See P.R. Laws Ann. § 6001 et seq.

(indicating that private parties have been intimately involved in

the involuntary commitment process in Puerto Rico since 1980)17; see


     16
      The few activities that have been found to satisfy this
demanding standard include "the administration of elections, the
operation of a company town, eminent domain, peremptory challenges
in jury selection, and, in at least limited circumstances, the
operation of a municipal park." Perkins, 196 F.3d at 19 (internal
quotation marks omitted). "When a plaintiff ventures [beyond this
short list of activities], she has an uphill climb." Id.
     17
      For example, the statutory scheme governing involuntary
commitment in Puerto Rico since 1980, 24 P.R. Laws Ann. § 6001 et
seq., provides that:    "any person 18 years old or over" may

                                      -17-
also Jackson v. Metro. Edison Co., 419 U.S. 345, 352-53 (1974) ("If

we were dealing with the exercise by [Appellee] of some power

delegated to it by the State which is traditionally associated with

sovereignty, such as eminent domain, our case would be quite a

different     one.")       cf.   Bass,   180     F.3d    at    243     (holding   that

involuntary commitment is not a function traditionally reserved

exclusively to the state in Mississippi); Ellison, 48 F.3d at 196

(same   in   Tennessee);         Rockwell,      26    F.3d    at   258-60    (same   in

Massachusetts);       Harvey,     949    F.2d    at    1131    (same    in   Georgia);

Spencer,     864    F.2d    at   1379-81     (same      in    Illinois).      Because

involuntary commitment is a function that is and has been routinely

performed by private parties in Puerto Rico, Estades' public

function argument as it relates to involuntary commitment fails.

             2.    Provision of Medical and Psychiatric Services

             Estades' argument that Appellees are state actors under

the public function test because they provided health services to

indigents is similarly flawed. The provision of health services is

not and has never been the exclusive province of the state in

Puerto Rico.       See 24 P.R. Laws Ann. § 7001 (noting that "[f]rom the

beginning of th[e twentieth] century, Puerto Rico's public policy



initiate the involuntary commitment process by "fil[ing] a petition
in court," id. § 6002; before a court can rule on a petition, it
must possess "a certificate [from] a psychiatrist" attesting to the
need for commitment, id. § 6003; and if a petition is granted, the
subject of the petition is to be taken to any "mental health
facility," id. § 6004; see id. § 4002(11).

                                         -18-
has revolved around the attitude that the Government has the

responsibility   of   offering    direct   health   services"   and   that

"[p]ursuant to such policy, two health systems have evolved," one

public and one private).    Thus, there can be no finding of state

action under the public function test.

                           III.   Conclusion

          The district court's dismissal of Estades' federal action

is affirmed.   We express no opinion as to whether the allegations

in the complaint, if true, state a viable claim or viable claims

under Puerto Rico law.




                                  -19-